Citation Nr: 0526561	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure, to include large cell undifferentiated carcinoma 
with left lung removal and asbestosis of the right lung.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to May 
1950 and from September 1950 to October 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

After this case was received at the Board in February 2002, 
the Board chose to undertake additional development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2).  As a result, 
additional private medical records were associated with the 
claims file.  Since undertaking the aforementioned 
development, the United States Court of Appeals for the 
Federal Circuit invalidated the provisions of 38 C.F.R. 
§§ 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  

As the Board no longer had the authority to decide claims 
based on new evidence that it developed or obtained without 
obtaining a waiver from the appellant of his or her right to 
have this new evidence initially considered by the RO and no 
waiver was obtained, the case was remanded in February 2003 
and September 2003.  As the Board finds that adequate 
development has been undertaken, the claim is now ready for 
appellate review.

In September 2005, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  Service medical records are not available but the veteran 
acknowledged that he had no problems with a lung disorder 
while on active duty.

2.  Post-service medical evidence is negative for a lung 
disorder for many years after military discharge.

3.  The weight of medical evidence associates the veteran's 
current lung disorders to post-service occupational asbestos 
exposure. 


CONCLUSION OF LAW

Residuals of asbestos exposure, to include large cell 
undifferentiated carcinoma with left lung removal and 
asbestosis of the right lung, were not incurred or aggravated 
as a result of active service.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has issued a circular on asbestos-related diseases.  See 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular).  The DVB Circular provides guidelines 
for considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in the VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, para. 7.21.  

The guidelines note that the latency period for asbestos-
related diseases varies from 10 to 45 years between first 
exposure and development of the disease.  Also of 
significance is that an asbestos-related disease can develop 
from brief exposure to asbestos or from being a bystander.  
The most common disease is interstitial pulmonary fibrosis 
(asbestosis).  

Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1, Part VI, para. 7.21(a)(1).  These 
provisions are not substantive, but must be considered by the 
Board in adjudicating asbestos-related claims.  See 
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

First, the Board notes that attempts to locate the veteran's 
service medical records have been unsuccessful.  Apparently, 
his records were destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  

The Board is mindful that in a case, such as this one where 
service medical records have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claim.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is 
directed to explain its findings and conclusions and consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Notwithstanding the absence of service medical records, the 
Board finds that the claim must be denied.  Despite the 
veteran's vigorous assertion that he was exposed to asbestos 
during military service, the weight of medical evidence 
indicates that his lung disorders are the result of post-
service occupational asbestosis exposure.

Significantly, as early as July 1992, the veteran's chest X-
ray was consistent with asbestos exposure but there was no 
evidence of asbestosis.  In an August 1992 note, the treating 
physician related asbestos exposure from 1945 to 1991.  While 
that 46 year time period encompassed approximately 2 1/2 years 
of active duty, the examiner listed only asbestos exposure 
from non-military sources.

For example, it was related that the veteran worked as a 
furnace crane operator, and as an electrician at Pullman 
Standard, in several papermills, at U.S. Steel, and at a 
steam plant.  It was also reported that the veteran had a 33-
year history of smoking four packs of cigarettes per day but 
had stopped smoking 16 years previously. 

In March 1996, the veteran complained of shortness of breath.  
A smoking history from 1942 to 1975 was reported as 3 packs 
per day.  Occupational asbestos exposure was listed as 
mechanic, car builder, laborer, crane operator, electrician, 
and industrial electrician.  In an April 1996 note, the 
treating private physician noted a 47 year history of 
exposure to asbestos at work up to 1991.  He remarked that 
the veteran was at increased risk for developing bronchogenic 
carcinoma, other malignancies, mesothelioma, and further 
deterioration in his pulmonary function even without any 
additional asbestos exposure.

The on-going focus only on the veteran's post-service 
occupational asbestos exposure, which was extensive, 
continued.  As an example, in a May 1999 private treatment 
note, the veteran was referred for further evaluation with an 
abnormal CAT scan.  The examiner noted "significant asbestos 
exposure while working at Pullman Standard many years ago, 
and while doing heavy construction."  

An occupational history of working at various jobs with 
asbestos exposure was noted including work in a machine shop 
for 29 years, work as an electrician for 19 years, and as a 
crane operator for many years.  A past 30 year history of 
smoking was noted, as well as a family history of lung 
cancer.  The clinical impression was left hilar mass that 
most likely represented bronchogenic carcinoma.  In fact, a 
May 1999 surgical pathology report noted a diagnosis of large 
cell undifferentiated carcinoma of the left mainstem 
bronchus.  

In October 1999 correspondence with the Environmental 
Litigation Group, the veteran's treating physician related 
that the veteran had long-term prior asbestos exposure, 
having worked at Pullman Standard as an electrician until 
1991.  It was also noted that he worked at other industrial 
sites as a laborer and crane operator.  After reviewing 
private medical opinions regarding the presence of 
pneumoconiosis in 1996, a chest X-ray in April 1999, and the 
surgical pathology report in May 1999, the physician opined:

In my opinion, the presence of the large 
cell undifferentiated carcinoma within 
[the veteran's] left lung (left mainstem 
bronchus) is related to his history of 
long-term prior asbestos exposure.  
Numerous studies have documented a strong 
positive correlation between long-term 
prior asbestos exposure and the 
subsequent development of bronchogenic 
carcinomas.  This is particularly true in 
individuals with a concurrent history of 
smoking, who may have from a 55-fold to a 
90-fold increase in the incidence of the 
development of carcinoma of the lung.

The Board finds that this opinion significant in that the 
treating physician did not establish a relationship between 
the veteran's lung cancer and military duty and, in fact, 
made no mention of military exposure at all.  The focus of 
his opinion was on the veteran's long-term post-service 
occupational exposure.  Therefore, a reasonable reading of 
the opinion is that the veteran's lung cancer was the result 
of long-term, non-military occupational asbestos exposure.

Shortly thereafter, the veteran filed the current claim and 
maintained that it was, in fact, his asbestos exposure during 
military service that caused his lung disorders.  He 
testified that he worked around brake drums, wheels, and 
heavy equipment while on active duty that contained asbestos.  
He also maintained that he was exposed to asbestos while on 
active duty with insulation on the walls and overhead, and in 
the heating ducts.  

However, except for the veteran's own statements, there is no 
medical evidence that would etiologically link his claim of 
lung disorders with asbestos exposure during military service 
or otherwise show a relationship.  He has only offered his 
lay statements concerning a relationship.  

The mere contention of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his current claim with military service 
support a claim for service-connection.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  Thus, the claim 
service connection for lung disorders must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in March 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in November 2001 and April 2005.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, multiple attempts were 
undertaken to associate the veteran's service medical records 
with the claims file to no avail.  Moreover, all identified 
and authorized post-service medical records relevant to the 
issue on appeal have been requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the veteran's private physician 
specifically addressed the issue of the etiology of the 
veteran's lung cancer and attributed it to long-term 
occupational asbestos exposure.  There is no contrary medical 
evidence in the claims file.  The available medical evidence 
is sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

Entitlement to service connection for the residuals of 
asbestos exposure, to include large cell undifferentiated 
carcinoma with left lung removal and asbestosis of the right 
lung is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


